COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, McClanahan and Senior Judge Coleman


PETER J. ARCHULETA
                                             MEMORANDUM OPINION *
v.   Record No. 0368-03-4                        PER CURIAM
                                                JULY 29, 2003
FANNY A. OSCO


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                  J. Howe Brown, Jr., Judge Designate

           (Ted Kavrukov; Kavrukov & DiJoseph, on
           brief), for appellant.

           No brief for appellee.


     Peter J. Archuleta appeals the circuit court's order denying

his motion to hold Fanny A. Osco in contempt of court.     Archuleta

contends the circuit court erred in holding that the evidence was

insufficient to find Osco in contempt.    Upon reviewing the record

and the opening brief, we find that this appeal is without merit.

Accordingly, we summarily affirm the decision of the circuit

court.   Rule 5A:27.

     By order entered August 10, 1999, the Fairfax County Juvenile

and Domestic Relations District Court (JDR court) established

visitation provisions regarding the parties' minor child.    In

pertinent part, the order reads:



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
            [A]t any time when the child is scheduled to
            be with one parent and the scheduled parent
            is not available, the scheduled parent shall
            notify the other, and the child shall be
            with the other parent if that parent is
            available. This provision takes precedence
            over leaving the child with a third-party
            care provider.

     Subsequently, Archuleta became aware that Osco occasionally

cleaned houses on Saturday mornings when she was the "scheduled

parent."    Archuleta hired a private investigator to set up a

"sting" operation to prove that Osco did so.   The investigation

determined that whenever Osco cleaned houses for a few hours on

a Saturday, she left the child at her residence with her

husband.

     Based on this evidence, Archuleta filed a motion to hold

Osco in contempt of court for violating the JDR court's order.

After hearing the evidence, the circuit court denied the

contempt motion, finding that "[t]here is no evidence that

[Osco] works on a regular basis."

     "A trial court 'has the authority to hold [an] offending

party in contempt for acting in bad faith or for willful

disobedience of its order.'"    Alexander v. Alexander, 12

Va. App. 691, 696, 406 S.E.2d 666, 669 (1991) (citation

omitted).   Whether a party is in contempt is a matter left to

the discretion of the trial court, whose decision "we may

reverse . . . only if we find that it abused its discretion."




                                - 2 -
Barnhill v. Brooks, 15 Va. App. 696, 704, 427 S.E.2d 209, 215

(1993).

     On this record, we cannot say that the circuit court abused

its discretion.   The evidence supports the court's factual

finding that Osco did not work on Saturdays on a regular basis.

Archuleta presented no evidence that Osco acted in bad faith or

willfully disobeyed the JDR court's order.

     Moreover, the provisions of an order must be interpreted

reasonably.    See Smoot v. Commonwealth, 37 Va. App. 495, 500,

559 S.E.2d 409, 412 (2002).     Archuleta's interpretation of the

order would require the "scheduled parent" to notify the "other

parent" whenever the "scheduled parent" intended to leave the

child for relatively brief periods to attend to daily

obligations.   Such an interpretation of the JDR court's order

would be an absurdity.   We find no abuse of discretion in the

circuit court's reasonable and common sense conclusion that Osco

did not act in contempt of the court order by failing to notify

the other parent that she would leave the child with her husband

while she cleaned a few houses for several hours on Saturday

mornings.

     Accordingly, we summarily affirm the decision of the

circuit court.    Rule 5A:27.

                                                           Affirmed.




                                 - 3 -